          Case 1:19-cv-11690-PGG Document 3 Filed 12/20/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 UNITED SPECIALTY INSURANCE
 COMPANY, INC. and MITSUI SUMITOMO                       Civil Action No.: 1:19-cv-11690
 INSURANCE COMPANY OF AMERICA,
                               Plaintiffs,               RULE 7.1 DISCLOSURE
                                                         STATEMENT
                v.
 ACE PROPERTY AND CASUALTY
 INSURANCE COMPANY, ILLINOIS
 NATIONAL INSURANCE COMPANY and
 ILLINOIS UNION INSURANCE
 COMPANY,
                               Defendants.


       Defendant, ACE Property and Casualty Insurance Company (“ACE”), by and through its

attorneys, for its Disclosure Statement pursuant to Federal Rule of Civil Procedure 7.1, states as

follows. Chubb Limited is the ultimate and indirect owner of 100% of the stock of ACE. Chubb

Limited is traded on the New York Stock Exchange under the ticker CB (NYSE: CB). No

publicly held corporation owns 10% or more of the stock of Chubb Limited.

Dated: New York, New York
       December 20, 2019
                                             Respectfully submitted,


                                             By:
                                                    J. Gregory Lahr
                                                    Cara C. Vecchione
                                                    Elise A. Smith
                                                    Robinson & Cole LLP
                                                    666 Third Avenue, 20th Floor
                                                    New York, New York 10017
                                                    Phone: 212-451-2900
                                                    Attorneys for Defendants ACE Property and
                                                    Casualty Insurance Company and Illinois
                                                    Union Insurance Company
